99 F.3d 401
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Thomas Edward FROST, Plaintiff-Appellant,v.ERIE COUNTY MEDICAL CENTER and Roger Seibel, M.D.,Defendants-Appellees.
No. 95-7338.
United States Court of Appeals, Second Circuit.
Dec. 13, 1995.

APPEARING FOR APPELLANT:  Thomas E. Frost, pro se, Alden, N.Y.
APPEARING FOR APPELLEES:  Charles L. Sawyer, Asst. County Atty., Erie County, Dept. of Law, Buffalo, N.Y.
W.D.N.Y.
AFFIRMED.
Present:  NEWMAN, Chief Judge.  OAKES, and CABRANES, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Western District of New York and was taken on submission.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby AFFIRMED.


3
Thomas Frost appeals pro se from the March 16, 1995, judgment dismissing his complaint against a doctor at the Erie County Medical Center where Frost was treated for a broken arm after his arrest in 1989.  A complaint against the Medical Center was never served.


4
Frost's only complaint against the doctor is that he did not perform surgery on Frost's arm after telling him that surgery was an option.  The doctor avers that he did not indicate that surgery was to be performed, but even if some statement along these lines was made, there is no allegation in the complaint, and no evidence submitted in opposition to the motion for summary judgment, to indicate that the treatment Frost received was so deficient as to amount to a denial of the constitutional rights of a pretrial detainee.   See Bryant v. Maffucci, 923 F.2d 979 (2d Cir.), cert. denied, 502 U.S. 849 (1991).  It is undisputed that attending medical personnel placed Frost's arm in a cast, monitored his progress, and ultimately removed the cast after the fracture had healed.


5
The complaint was properly dismissed.